Citation Nr: 18100170
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-22 448
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for hypertension, to include as due to exposure to herbicides, is denied.  
FINDINGS OF FACT
1. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, including Agent Orange.
2.  The Veterans diagnosed hypertension did not manifest during service and is not causally related to the Veterans service, to include as due to his exposure to herbicides.
CONCLUSION OF LAW
The criteria for establishing entitlement to service connection for hypertension have not been satisfied.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veteran had honorable active duty service from May 1968 to June 1970 in the United States Navy.  Among other commendations, the Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying, among other issues, the claim currently on appeal.  
The Veteran testified at a hearing before the Board in August 2013.  A transcript of that hearing has been associated with the claims file.  The judge who conducted the hearing is no longer with the Board.  The Veteran was offered the opportunity for a new hearing, but declined. 
 In December 2014, the Board denied entitlement to service connection for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand (JMR) the parties agreed that the Boards decision should be vacated.  In June 2015, the Court vacated the Boards decision, and remanded the issue to the Board for action consistent with the JMR.
Subsequently, the Board remanded the issue for further development in August 2015 and April 2017.  The case has been returned to the Board for appellate review. 
 
1. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with tonsil cancer with extension to the base of the tongue.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Under 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veterans service records, he served in the Republic of Vietnam during the Vietnam Era; therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C. §§ 1116, 1154.  
Regarding cardiac disabilities, the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetals angina), but does not include hypertension.  38 C.F.R. § 3.309(e).  
The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Moreover, the Secretary has specifically determined that there is inadequate or insufficient evidence to determine whether an association exists between certain health outcomes, including circulatory disorders such as hypertension.  This is defined to mean that the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  VA has determined that a positive association does not currently exist between herbicide exposure and hypertension.  Accordingly, the presumption of service connection due to herbicide exposure is not warranted for the Veterans hypertension.  
In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).
Service treatment records show a few elevated blood pressure readings during service.  In an undated reading, the Veterans blood pressure was 155/80.  In a March 1970 service treatment record, blood pressure was noted as 158/110 and 130/80.  The Veterans separation report of medical examination showed a clinically normal vascular system and heart.  The Veterans blood pressure was 130/90 at the time of separation.  
Post-service, the Veteran was first diagnosed with hypertension in 2003. 
The Veteran was afforded a VA examination in January 2013.  The examiner diagnosed hypertension with date of onset noted as 2003. The Veteran had a history of a few abnormally high blood pressure readings while in the military at age 19-21. He did not have documented hypertension until 2003. The examiner noted more than 40 years of smoking and weight gain from 160 at separation to 240 at examination. The examiner reviewed the claims file. The examiner noted that the Veteran's hypertension was less likely than not incurred in or caused by service. He noted a few isolated elevated blood pressure readings while in service, one of which was during an acute abdominal pain episode, which was likely the cause of the elevated blood pressure. The Veteran had a significant history of tobacco abuse and obesity, which are two risk factors for hypertension. The Veteran weighed 240 at the time of the examination and weight 160 at discharge in 1970. He smoked a pack of cigarettes per day since age 15 and was still trying to quit. The Veteran was not diagnosed with hypertension until 2003, 33 years since separation from service. The examiner opined that the Veteran's hypertension was not as likely as not due to, caused by, or incurred in military service, and more likely than not due to weight gain and his long history of smoking.
The Veteran was afforded another VA examination in October 2013.  The examiner reviewed the Veteran's claims file. He diagnosed hypertension. The examiner acknowledged that the Veteran was exposed to herbicides. The Veteran had been under treatment for hypertension since 2003. The Veteran had a history of a few abnormally high blood pressure readings while in the military in 1968-1970, but he did not have documented hypertension until 2003. The examiner noted a 40+ year history of smoking a pack of cigarettes per day. The examiner also noted in increase in weight from 160 at discharge to 240 at the time of examination. The Veteran had a few isolated elevated blood pressure readings while in the military, one of which was during an acute abdominal pain episode, which was the likely cause of the elevated blood pressure. He did not have repeat blood pressure readings on the same day or a five day blood pressure check to confirm hypertension. The Veteran had a significant history of tobacco abuse and obesity, which are two risk factors for hypertension. The examiner also noted that the Veteran was not diagnosed with hypertension until 2003, 33 years since leaving service. The examiner noted that the Veteran was diagnosed with essential hypertension. He noted that according to the online medical reference "UpToDate" the currently recognized risk factors for essential hypertension are racial background, family history of hypertension, excess sodium intake, excess alcohol intake, obesity and weight gain, physical inactivity, dyslipidemia, psychiatric complaints of depression or hostile attitudes, and vitamin D deficiency. The examiner noted the record showed no significant evidence of meeting the diagnostic criteria for hypertension during service. The Veteran's history showed weight gain with age, reduced physical activity level due to orthopedic issues, and family history for hypertension. Based on the available information, laboratory testing, history, and evaluation, it would require speculation to causally link the Veteran's current hypertension with prior active military service 1968-1970, either by causal etiology or aggravation.
A June 2016 treatment record regarding the etiology of the Veterans hypertension showed that the culprit was essential hypertension, not herbicide exposure.  
In June 2017 a VA examiner provided an addendum.  The review of the chart revealed that this Veteran had undergone extensive and repetitive evaluation and cardiac testing that included transthoracic echocardiographies, stress echo, and nuke and myocardial perfusion imaging, all of which were normal. They showed no evidence of either acute or chronic ischemic heart disease. These tests also indicated normal left ventricle function. His last chest X-ray from September 2014 was also negative. From a cardiovascular perspective, the Veteran was in excellent health and was, most definitely, not a candidate for compensation and pension due to heart problems, to include the diagnosis of hypertension. According to the National Academy of Sciences report 2014, there was limited evidence that Agent Orange may have a causative association with hypertension and that a "firm conclusion is limited because of chance and bias."
An additional addendum opinion was obtained in January 2018.  The examiner reviewed the available records. The examiner noted that the Veteran had been diagnosed with essential hypertension. His chest X-ray was read as normal.  His transthoracic echocardiographies demonstrated normal left ventricle function with only mild concentric hypertrophy. Per the record, the Veteran's cardiac examination was within normal limits. His stress echo was negative for symptoms, EKG changes, or inducible wall motion abnormalities. The Veteran's blood pressure remained stable and controlled on acceptable doses of oral medication. Per chart review, the examiner found no physical findings or complications related to his hypertension. After reviewing the record, the examiner found that it is unlikely that the Veteran's hypertension was due to service, to include due to an in-service exposure to Agent Orange and other herbicides in accordance with the consensus of the National Academy of Sciences, which states "with respect to the new evidence published since Update 2008, the two veteran studies are of limited utility in judging the association. Too few deaths were ascribed to hypertension in the ACC veterans study to allow any useful conclusions to be drawn."
While the Veteran believes that his current hypertension is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the etiology of his current hypertension is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veterans lay assertions.
The Board notes that the VA examiners addressed the elevated blood pressure readings during service and found that they did not manifest to a level that constituted symptoms or a diagnosis of hypertension.  The first diagnosis of hypertension was in 2003.  
The VA examiners also addressed the National Academy of Sciences reports.  The examiners weighed the findings of the National Academy of Sciences, as well as the additional risk factors exhibited by the Veteran, and found that the Veterans hypertension was more likely than not related to his other risk factors, rather than to his herbicide exposure or service.  The Board notes that the VA examiners opinions provide a thorough rationale and address the Veterans contentions.  The Board finds that the VA examiners opinions are adequate for the purposes of providing an etiology for the Veterans hypertension.  
In sum, the Veterans hypertension did not manifest during service, but rather was first diagnosed over three decades after separation from service.  The Veterans hypertension was not causally related to the Veterans exposure to herbicides during service.  The VA examiners have determined that the Veterans hypertension is not related to his service, but rather provided alternative causes for the Veterans hypertension to include his obesity, inactivity, and history of smoking.  No additional medical records relate the Veterans hypertension to his service.  
 
Upon review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.  As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102. 
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

